Exhibit 10.3

Cash America International, Inc.

Executive Change-in-Control Severance and Restrictive Covenant Agreement

THIS EXECUTIVE CHANGE-IN-CONTROL SEVERANCE AND RESTRICTIVE COVENANT AGREEMENT
(the “Agreement”) is made and entered into by and between Cash America
International, Inc. (the “Company”), a Texas corporation, and David A. Fisher
(“Executive”), and is effective on the 29th day of July, 2013 (hereinafter
referred to as the “Effective Date”).

WHEREAS, as of the date hereof, the Executive is commencing employment with
Enova International, Inc., a wholly-owned subsidiary of the Company; and

WHEREAS, the Executive has previously been the Chief Executive Officer of a
highly-regulated publicly traded business and, as such, possesses considerable
experience, and has demonstrated success, (i) in leading a highly regulated
public company, including experience and success in operations, information
technology, compliance, human resources and marketing, and (ii) in executive
management and oversight of a complex international business; and

WHEREAS, the Company is desirous of assuring insofar as possible, that it will
have, and continue to have, the benefit of the Executive’s services; and the
Executive is desirous of having such assurances; and

WHEREAS, the Company recognizes that circumstances may arise in which a Change
in Control of the Company occurs, through acquisition or otherwise, thereby
causing uncertainty of employment without regard to the Executive’s competence
or past contributions. Such uncertainty may result in the loss of the valuable
services of the Executive to the detriment of the Company and the shareholders
of the Company; and

WHEREAS, both the Company and the Executive are desirous that any proposal for a
Change in Control or acquisition will be considered by the Executive objectively
and with reference only to the business interests of the Company and the
shareholders of the Company; and

WHEREAS, the Executive will be in a better position to consider the Company’s
best interests if the Executive is afforded reasonable security, as provided in
this Agreement, against altered conditions of employment which could result from
any such Change in Control or acquisition.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements of the parties set forth in this Agreement, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

Article 1. Definitions

Wherever used in this Agreement, the following terms shall have the meanings set
forth below and, when the meaning is intended, the initial letter of the word is
capitalized:

 

  (a) “Agreement” means this Executive Change-in-Control Severance and
Restrictive Covenant Agreement.



--------------------------------------------------------------------------------

  (b) “Base Salary” means, at any time, the then regular annual rate of pay
which the Executive is receiving as annual salary, excluding amounts:
(i) received under short-term or long-term incentive or other bonus plans,
regardless of whether or not the amounts are deferred, or (ii) designated by the
Company as payment toward reimbursement of expenses.

 

  (c) “Board” means the Board of Directors of the Company.

 

  (d) “Cause” shall be determined solely by the Committee in the exercise of
good faith and reasonable judgment, and shall mean the occurrence of any one or
more of the following:

 

  (i) The Executive’s willful and continued failure to substantially perform his
duties with the Company (other than any such failure resulting from the
Executive’s Disability), after a written demand for substantial performance is
delivered to the Executive that specifically identifies the manner in which the
Committee believes that the Executive has not substantially performed his
duties, and the Executive has failed to remedy the situation within fifteen
(15) business days of such written notice from the Company; or

 

  (ii) The Executive’s conviction of a felony; or

 

  (iii) The Executive’s willful engaging in conduct that is demonstrably and
materially injurious to the Company, monetarily or otherwise. However, no act or
failure to act on the Executive’s part shall be deemed “willful” unless done, or
omitted to be done, by the Executive not in good faith and without reasonable
belief that the action or omission was in the best interests of the Company.

 

  (e) “Change in Control” means an event that is a change in the ownership of
the Company, a change in the effective control of the Company or a change in the
ownership of a substantial portion of the assets of the Company, all as defined
in Code Section 409A and guidance issued thereunder. As a general overview, a
Change in Control will occur on the date that any of the following events
occurs:

 

  (i) Any one person, or more than one person acting as a group (as defined in
Code Section 409A), acquires ownership of Company stock that, together with all
other Company stock held by such person or group constitutes more than 50
percent of the total fair market value or total voting power of the stock of the
Company. However, if any one person, or more than one person acting as a group,
is considered to own more than 50 percent of the total fair market value or
total voting power of the stock of the Company, the acquisition of additional
stock by the same person or persons is not considered to cause a change in the
ownership of the Company or to cause a change in the effective control of the
Company.

 

  (ii) The date any one person, or more than one person acting as a group,
acquires (or has acquired, during the 12-month period ending on the date of the
most recent acquisition by such person or persons) ownership of stock of the
Company possessing 35 percent or more of the total voting power of the stock of
the Company.

 

2



--------------------------------------------------------------------------------

  (iii) The date that any one person, or more than one person acting as a group
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) assets from the Company that
have a total gross fair market value equal to or more than 50 percent of the
total gross fair market value of all of the assets of the Company immediately
before such acquisition or acquisitions.

 

  (iv) The date a majority of the Company’s board of directors is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Company’s board of directors before
the date of the appointment or election.

 

  (f) “Code” means the Internal Revenue Code of 1986, as amended.

 

  (g) “Committee” means the Management Development and Compensation Committee of
the Board, or, if no Management Development and Compensation Committee exists,
then the full Board, or a committee of Board members, as appointed by the full
Board to administer this Agreement.

 

  (h) “Company” means the Company (including any and all subsidiaries).

 

  (i) “Disability” shall have the meaning ascribed to such term in the
Executive’s governing long-term disability plan, or if no such plan exists, at
the discretion of the Board.

 

  (j) “Effective Date” means the date specified in the opening sentence of this
Agreement.

 

  (k) “Effective Date of Termination” means the date on which a Qualifying
Termination occurs, as provided in Section 2.2 herein.

 

  (l) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

  (m) “Good Reason” means, without the Executive’s express written consent, the
occurrence after a Change in Control of the Company of any one (1) or more of
the following events which remains uncured after the expiration of 30 days
following the delivery of written notice of such event to the Company in
accordance with section 2.7:

 

  (i) The assignment of the Executive to duties materially inconsistent with,
and which would constitute a material diminution with respect to, the
Executive’s authorities, duties, responsibilities, and status (including
offices, titles, and reporting requirements) as an executive and/or officer of
the Company, or a material reduction or alteration in the nature or status of
the Executive’s authorities, duties, or responsibilities from those in effect as
of ninety (90) calendar days prior to the Change in Control, other than any
insubstantial and inadvertent act;

 

  (ii) The Company’s requiring the Executive to be based at a location in excess
of thirty-five (35) miles from the location of the Executive’s principal job
location or office immediately prior to the Change in Control; except for
required travel on the Company’s business to an extent substantially consistent
with the Executive’s then-present business travel obligations;

 

3



--------------------------------------------------------------------------------

  (iii) A material reduction by the Company of the Executive’s Base Salary in
effect on the Effective Date hereof, or as the same shall be increased from time
to time;

 

  (iv) The failure of the Company to continue in effect any of the Company’s
short- and long-term incentive compensation plans, or employee benefit or
retirement plans, policies, practices, or other compensation arrangements in
which the Executive participates which results in a material diminution in the
incentive compensation opportunity or benefits provided to the Executive, unless
such failure to continue the plan, policy, practice, or arrangement pertains to
all plan participants generally; or the failure by the Company to continue the
Executive’s participation therein on materially the same basis, both in terms of
the amount of benefits provided and the level of the Executive’s participation
relative to other participants, as existed immediately prior to the Change in
Control of the Company;

 

  (v) The failure of the Company to obtain a satisfactory agreement from any
successor to the Company as a result of a Change in Control of the Company to
assume and agree to perform the Company’s obligations under this Agreement, such
that there is a breach of Article 8 herein; and

 

  (vi) A material breach of this Agreement by the Company which is not remedied
by the Company within ten (10) business days of receipt of written notice of
such breach delivered by the Executive to the Company.

 

  (n) “Qualifying Termination” means any of the events described in Section 2.2
herein, the occurrence of which gives rise to the entitlement to the payment of
Severance Benefits hereunder.

 

  (o) “SERP” means the Enova International, Inc. Supplemental Executive
Retirement Plan, as amended from time to time.

 

  (p) “Separation from Service” or “Separate from Service” means the Executive
separates from service with the Company as determined under Code Section 409A.
For purposes of determining whether a Separation from Service has occurred, the
“Company” shall include the Company (or the subsidiary or former subsidiary of
the Company) that employs the Executive immediately before the separation (the
“Employing Entity”) and all entities that would be treated as a single employer
with the Employing Entity at such time under Code Sections 414(b) or (c), but
substituting “at least 50 percent” instead of “at least 80 percent” each place
it appears in applying such rules.

 

  (q) “Severance Benefits” mean the payment of severance compensation as
provided in Section 2.3 herein.

Article 2. Severance Benefits

2.1 Right to Severance Benefits. The Executive shall be entitled to receive from
the Company Severance Benefits as described in Section 2.3 herein, if there has
been a Change in Control of the Company and if, within twenty-four (24) months
thereafter, the Executive Separates from Service with the Company for any reason
specified in Section 2.2 herein as being a Qualifying Termination.

 

4



--------------------------------------------------------------------------------

The Executive shall not be entitled to receive Severance Benefits if he is
terminated for Cause, or if his employment with the Company ends due to death,
Disability, or due to a voluntary termination of employment for reasons other
than as specified in Section 2.2(b) herein.

2.2 Qualifying Termination. The occurrence of any one of the following events
within twenty-four (24) months after a Change in Control of the Company shall be
considered a “Qualifying Termination” and shall give rise to Executive’s
entitlement to Severance Benefits under this Agreement:

 

  (a) The Company’s involuntary termination of the Executive’s employment
without Cause; and

 

  (b) The Executive’s voluntary termination of employment following the initial
existence of a Good Reason.

For purposes of this Agreement, a Qualifying Termination shall not include a
termination of employment by reason of death or Disability, the Executive’s
voluntary termination for reasons other than as specified in Section 2.2(b)
herein, or the Company’s involuntary termination for Cause.

2.3 Description of Severance Benefits. In the event that the Executive becomes
entitled to receive Severance Benefits, as provided in Sections 2.1 and 2.2
herein, the Company shall pay to the Executive and provide him with the
following Severance Benefits:

 

  (a) A lump-sum amount equal to the Executive’s unpaid Base Salary, accrued
vacation pay and unreimbursed business expenses, as well as all other items
earned by and owed to the Executive to the extent permitted under Code
Section 409A, through and including the Effective Date of Termination.

 

  (b) A lump-sum amount equal to the Executive’s annual target bonus amount,
established under the annual bonus plan or plans in which the Executive is then
participating, for the bonus plan year in which the Executive’s Effective Date
of Termination occurs, multiplied by a fraction the numerator of which is the
number of full completed months in the year from January 1 through the Effective
Date of Termination, and the denominator of which is twelve (12). This payment
will be in lieu of any other payment to be made to the Executive under the
annual bonus plan in which the Executive is then participating for the plan
year.

 

  (c) A lump-sum amount equal to two (2) multiplied by the higher of: (i) the
Executive’s annual rate of Base Salary in effect upon the Effective Date of
Termination, or (ii) the Executive’s annual rate of Base Salary in effect on the
date of the Change in Control.

 

  (d) A lump-sum amount equal to two (2) multiplied by the higher of: (i) the
Executive’s annual target bonus established under the annual bonus plan in which
the Executive is then participating for the bonus plan year in which the
Executive’s Effective Date of Termination occurs, or (ii) the actual annual
bonus payment made to the Executive under the annual bonus plan in which the
Executive participated in the year preceding the year in which the Effective
Date of Termination occurs.

 

5



--------------------------------------------------------------------------------

  (e) An immediate vesting of any and all outstanding cash-based long-term
incentive awards held by the Executive, as granted to the Executive by the
Company as a component of the Executive’s compensation. In addition, he shall be
entitled to receive payment for any vested awards the payment value of which is
to be determined after the Effective Date of Termination. The value of all such
vested awards shall be the greater of: (i) an amount calculated under the terms
of the incentive award, which shall be based on the higher of the actual
achievement of the performance goals or the targeted performance goals set forth
at the time the award is established; or (ii) the amount to which the Executive
would be entitled under the terms of the long-term incentive award in the
absence of this provision. The amount, timing and form of payment of the vested
awards shall be determined pursuant to the terms of the long-term incentive
awards.

 

  (f) An immediate vesting and the lapse of all restrictions on any and all
outstanding stock-based awards held by the Executive, including the maximum
amount of any performance-based awards, if any, to the extent not already
provided for in the award agreement.

 

  (g) Equivalent payment for continued medical coverage under the Company’s
group health plan and/or under the Company’s supplemental executive medical
expense reimbursement plan (“MERP”), if any, for a period of twenty-four
(24) months following the date of Separation from Service, based on the same
coverage level, including dependent coverage, as in effect on the Effective Date
of Termination. Executive’s dependents shall be entitled to continue coverage
for the full twenty-four (24) month period following the Effective Date of
Termination, even if the Executive dies during such period. Each payment or
premium discount provided under this subsection shall be considered a separate
payment for purposes of Code Section 409A. Equivalent payment under this
subsection shall be provided as follows:

 

  (i) With respect to coverage other than the MERP, such equivalent payment
shall be provided by:

 

  (A) providing reimbursement of the portion of the monthly COBRA premium in
excess of the amounts (if any) that similarly-situated active employees would
pay for similar coverage under the Company’s plans for the eighteen (18) month
period, or such shorter period, of time during which Executive has COBRA
coverage, or a direct reduction in premiums in lieu of reimbursement if
determined by the Company in its discretion;

 

  (B) providing a lump-sum payment equal to the reimbursement described in
clause (i)(A) of this subsection for the first monthly COBRA premium times six
(6); and

 

6



--------------------------------------------------------------------------------

  (C)

if for any reason during the eighteen (18) month period following the Effective
Date of Termination, Executive does not have COBRA coverage under the Company’s
group health plan, the Company shall make an additional lump sum payment to
Executive (or to Executive’s estate if Executive has died), equal to the
reimbursement described in clause (i)(A) of this subsection for the first
monthly COBRA premium times the number of months in the period from the date
Executive’s COBRA coverage ends through the end of the eighteenth (18th) month
following the Effective Date of Termination.

 

  (ii) The Company shall also pay a lump-sum payment equal to the portion of the
monthly MERP premium in excess of the amounts (if any) that similarly-situated
active employees would pay for similar coverage under the MERP for a period of
twenty-four (24) months.

 

  (h) Up to $50,000 for reimbursement of amounts paid by the Executive for
reasonable outplacement services from a reputable executive search firm of the
Executive’s selection (or direct payment to such search firm), to the extent
that the Executive incurs such expenses (i) as a direct result of the Separation
from Service and (ii) within twenty-four (24) months after the date of the
Separation from Service. Notwithstanding anything in this Agreement to the
contrary, the Company shall provide any reimbursements described in this
Section 2.3(h) to the Executive on or before the December 31 of the third
calendar year following the calendar year that includes the Separation from
Service.

2.4 Termination for Total and Permanent Disability. Following a Change in
Control, if the Executive’s employment is terminated with the Company due to
Disability, the Executive’s benefits shall be determined in accordance with the
Company’s retirement, insurance, and other applicable plans and programs then in
effect.

2.5 Termination for Retirement or Death. Following a Change in Control, if the
Executive’s employment with the Company is terminated by reason of his death,
the Executive’s benefits shall be determined in accordance with the Company’s
retirement, survivor’s benefits, insurance, and other applicable programs then
in effect.

2.6 Termination for Cause or by the Executive Other Than for Good Reason.
Following a Change in Control, if the Executive’s employment is terminated
either: (i) by the Company for Cause; or (ii) voluntarily by the Executive for
reasons other than as specified in Section 2.2(b) herein, the Company shall pay
the Executive his full Base Salary at the rate then in effect, accrued vacation
or paid time off, and other items earned by and owed to the Executive through
the Effective Date of Termination, plus all other amounts to which the Executive
is entitled under any compensation plans of the Company at the time such
payments are due, and the Company shall have no further obligations to the
Executive under this Agreement.

2.7 Notice of Termination. Any termination of the Executive’s employment by the
Company for Cause or by the Executive for Good Reason shall be communicated by
Notice of Termination to the other party. For purposes of this Agreement, a
“Notice of Termination” shall mean a written notice which shall indicate the
specific termination provision in this Agreement relied upon, and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated. In order to terminate for Good Reason, (i) the Executive must give
the Company 30 days’ written notice of the intent to terminate for Good Reason
within 90 days of the initial existence of the conditions purportedly
constituting Good Reason; (ii) the termination for Good Reason shall only take
effect if the Company has not cured any conditions that are identified in such
notice by Executive, and that constitute Good Reason, within 30 days after such
notice; and (iii) the date of termination of employment may not be later than
130 days after the date of the initial existence of the conditions purportedly
constituting Good Reason.

 

7



--------------------------------------------------------------------------------

Article 3. Form and Timing of Severance Benefits

3.1 Form and Timing of Severance Benefits. The Severance Benefits described in
Sections 2.3(a), 2.3(b), 2.3(c) and 2.3(d) herein and the lump sum payments
described in Sections 2.3(g)(i)(B) and 2.3(g)(ii) herein shall be paid in cash
to the Executive in a single lump sum as soon as practicable following the date
of Separation from Service, but in no event later than ten (10) calendar days
from such date. The lump sum payment described in section 2.3(g)(i)(B) herein,
if applicable, shall be paid in cash to the Executive in a single lump sum on
the first day of the nineteenth (19th) month following the date of Separation
from Service.

3.2 Withholding of Taxes. Upon payment of Severance Benefits or other amounts
payable under this Agreement, the Company shall withhold from those Severance
Benefits or other amounts all federal, state, city, or other taxes as legally
shall be required.

Article 4. The Company’s Payment Obligation

4.1 Payment Obligations Absolute. Except as provided in Section 9.8 herein, the
Company’s obligation to make the payments and the arrangements provided for
herein shall be absolute and unconditional, and shall not be affected by any
circumstances including, without limitation, any offset, counterclaim,
recoupment, defense, or other right which the Company may have against the
Executive or anyone else. All amounts payable by the Company hereunder shall be
paid without notice or demand. Each and every payment made hereunder by the
Company shall be final, and except as provided in Section 9.8 herein, the
Company shall not seek to recover all or any part of such payment from the
Executive or from whomsoever may be entitled thereto, for any reasons
whatsoever.

The Executive shall not be obligated to seek other employment in mitigation of
the amounts payable or arrangements made under any provision of this Agreement,
and the obtaining of any such other employment shall in no event effect any
reduction of the Company’s obligations to make the payments and arrangements
required to be made under this Agreement, except to the extent provided in
Section 2.3(h) herein.

4.2 Contractual Rights to Benefits. This Agreement establishes and vests in the
Executive a contractual right to the benefits to which he is entitled hereunder.
However, nothing herein contained shall require or be deemed to require, or
prohibit or be deemed to prohibit, the Company to segregate, earmark, or
otherwise set aside any funds or other assets, in trust or otherwise, to provide
for any payments to be made or required hereunder.

Article 5. Term of Agreement

This Agreement will commence on the Effective Date and shall continue in effect
for two (2) full years. However, at the end of such two (2) year period and, if
extended, at the end of each additional year thereafter, the term of this
Agreement shall be extended automatically for one (1) additional year, unless
either party delivers written notice six (6) months prior to the end of such
term, or extended term, stating that the Agreement will not be extended. In such
case, the Agreement will terminate at the end of the term, or extended term,
then in progress.

 

8



--------------------------------------------------------------------------------

However, in the event of a Change in Control of the Company, the term of this
Agreement shall automatically be extended for two (2) years from the date of the
Change in Control.

Article 6. Executive’s Restrictive Covenants.

6.1 Confidential and Proprietary Information

 

  (a) Access. Executive acknowledges that during the term of Executive’s
employment with the Company or any of its affiliates, Executive will be privy to
confidential and proprietary information of the Company and its affiliates,
including former affiliates, (collectively, the “Enterprise”).

 

  (b) Nondisclosure. Executive agrees to not disclose to any third party,
without the prior written consent of the Board or unless necessary to perform
Executive’s duties and responsibilities hereunder, the trade secrets,
proprietary information, marketing strategies, business strategies, business
plans, pricing data, legal analyses, financial information, insurance
information, customer lists, customer information, creditor files, processes,
policies, procedures, research, lists, methodologies, specifications, software,
software code, computer systems, software and hardware architecture and
specifications, customer information systems, point of sale systems, management
information systems, software design and development plans and materials,
computer information control and security plans and systems, intellectual
property, contracts, business records, technical expertise and know-how, and
other confidential and proprietary information and trade secrets of the
Enterprise (collectively, the “Property”), which have been or are provided to
Executive by the Enterprise and are confidential and proprietary property of the
Enterprise. Executive further agrees not to use any Property to Executive’s
personal benefit or the benefit of any third party. Executive also agrees to
return to the Company all such Property which is tangible upon the termination
of Executive’s employment for any reason. Notwithstanding the foregoing, the
Property protected hereunder will not include any data or information that has
been disclosed to the public (except where such public disclosure has been made
by Executive without authorization), that has been independently developed and
disclosed by others, or that otherwise enters the public domain through lawful
means. The restrictions in this Section are in addition to, and not in lieu of,
any rights or remedies the Company or any of its affiliates may have available
pursuant to the laws of the State of Illinois to prevent the disclosure of trade
secrets and proprietary information.

 

  (c) Nondisclosure Period. Executive’s obligations under the nondisclosure
provisions in this Section 6.1 (i) will apply to confidential information that
does not constitute trade secrets during the term of Executive’s employment
hereunder and for a period of twenty four (24) months after the date such
employment terminates for any reason, and (ii) will apply to trade secrets until
such Property no longer constitutes trade secrets.

6.2 Nonsolicitation of Employees and Agents. Executive agrees that, for the
twenty four (24) month period following the date Executive’s employment
terminates, Executive will not, directly or indirectly, solicit, recruit or
induce any employee, officer, agent or independent contractor of the Enterprise
to terminate such party’s engagement with the Enterprise so as to work for any
person or business which competes with the Enterprise for talent; provided, the
restrictions set forth in this Section will only apply to employees, officers,
agents or independent contractors with whom Executive has business contact
during the 12 month period ending on the date Executive’s employment terminates.

 

9



--------------------------------------------------------------------------------

6.3 Covenant Against Competition. Executive will not at any time during
Executive’s employment with the Enterprise, other than in performance of
Executive’s duties for the Enterprise, and for the twenty-four (24) month period
following the date Executive’s employment terminates, on Executive’s own behalf,
or on behalf of any other person or entity, compete with the Enterprise by
providing employment, management or consulting services, similar to those
Executive provided to the Enterprise with respect to any products or services
similar to those offered or under development by Enova International, Inc. or
any of its affiliates (“Enova Products and Services”) anywhere within the
Territory at any time during the twenty-four (24) month period ending on the day
Executive’s employment terminates. For purposes of this Agreement, the term
“Territory” will mean any territory in which the Enterprise offers its services
or products at any time during the 12 month period ending on the day Executive’s
employment terminates.

6.4 Nonsolicitation of Customers and Clients. Executive will not at any time
during Executive’s employment with the Enterprise, other than in performance of
Executive’s duties for the Enterprise, and for a period of twenty-four
(24) months after the day Executive’s employment terminates, on Executive’s own
behalf or on behalf of any other person or entity, solicit, initiate contact,
call upon, initiate communication with or attempt to initiate communication with
any customer or client of the Enterprise or any representative of any customer
or client of the Enterprise, with a view to providing Enova Products and
Services to such clients or customers; provided, the restrictions set forth in
this Section that are applicable after the day Executive’s employment terminates
will apply only to customers or clients of the Enterprise with whom Executive
had contact within the twelve (12) month period ending on the day Executive’s
employment terminates.

6.5 Enforcement of Restrictive Covenants.

 

  (a) Severability. Executive acknowledges and agrees that the restrictive
covenants contained in this Article 6 (collectively, the “Covenants”) are
reasonable and valid and do not impose limitations greater than those that are
necessary to protect the business interests and confidential information of the
Enterprise. Executive expressly agrees and consents that, and represents and
warrants to the Company that, the Covenants will not prevent or unreasonably
restrict or interfere with Executive’s ability to make a fair living after
Executive’s employment terminates. The parties agree that the invalidity or
unenforceability of any one or more of the Covenants, or any part thereof, will
not affect the validity or enforceability of the other Covenants, all of which
are inserted conditionally on their being valid in law. In case any one or more
of the Covenants contained in this Agreement shall be held to be invalid,
illegal or unenforceable in any respect for any reason, such invalidity,
illegality or unenforceability shall not affect any other provision hereof, and
this Agreement shall be construed as if such invalid, illegal or unenforceable
Covenant had never been contained herein, and specifically, the parties hereto
agree that in the event any court of appropriate jurisdiction should determine
that any portion or provision of any Covenant is invalid, unenforceable or
excessively restrictive, the parties agree to request such court to rewrite such
Covenant in order to make such Covenant legal, enforceable and acceptable to
such court to the maximum extent permissible under the law actually applied to
determine the validity, legality, enforceability or reasonableness of any such
Covenant. The parties agree that the Covenants contained in this Agreement are
severable and divisible; that none of such Covenants depends on any other
Covenant for its enforceability; that such Covenants constitute enforceable
obligations between the parties; that each such Covenant will be construed as an
agreement independent of any other Covenant of this Agreement; and that the
existence of any claim or cause of action by one party to this Agreement against
the other party to this Agreement, whether predicated on this Agreement or
otherwise, will not constitute a defense to the enforcement by any party to this
Agreement of any such Covenant.

 

10



--------------------------------------------------------------------------------

  (b) Injunctive Relief. Executive hereby agrees that any remedy at law for any
breach of any of the Covenants will be inadequate and that the Enterprise will
be entitled to apply for injunctive relief in addition to any other remedy the
Enterprise might have under this Agreement.

 

  (c) Claim for Damages. Executive acknowledges that, in addition to seeking
injunctive relief, any of the entities comprising the Enterprise may bring a
cause of action against Executive for any and all losses, liabilities, damages,
deficiencies, costs (including, without limitation, court and arbitration
costs), and expenses (including, without limitation, reasonable attorneys’
fees), incurred by the Enterprise and arising out of or due to any breach of any
Covenant. In addition, either party may bring an action against the other for
breach of any other provision of this Agreement.

 

  (d) Survival. To the extent applicable, the Covenants will survive the
termination of this Agreement and/or the termination of Executive’s employment
with the Company and its affiliates. In addition, the termination of this
Agreement will not terminate any other obligations or rights that, by the
specific terms of this Article 6, extend beyond such termination.

 

  (e) Tolling. The duration of the Covenants shall be extended for a period of
time equal to any period of time in which Executive engages in conduct in
violation of the Covenants.

 

  (f) Blue Penciling. Executive agrees that if any court finds that any
provision in this Article 6 is overly broad such that it is unenforceable under
applicable state law, the court may reform that provision to narrow its scope to
the extent necessary to render it enforceable.

Article 7. Legal Remedies

7.1 Dispute Resolution. The Executive shall have the right and option to elect
to have any good faith dispute or controversy arising under or in connection
with this Agreement settled by litigation or arbitration. If arbitration is
selected, such proceeding shall be conducted by final and binding arbitration
before a panel of three (3) arbitrators in accordance with the laws and under
the administration of the American Arbitration Association.

7.2 Payment of Legal Fees. In the event that it shall be necessary or desirable
for the Executive to retain legal counsel and/or to incur other costs and
expenses in connection with the enforcement of any or all of his rights under
this Agreement, the Company shall pay (or the Executive shall be entitled to
recover from the Company) on or before the December 31 of the calendar year
following the calendar year in which the legal costs and expenses are incurred,
any reasonable attorneys’ fees, costs, and expenses in connection with the good
faith enforcement of the Executive’s rights (including the enforcement of any
arbitration award) that arise during the Executive’s lifetime. This shall
include, without limitation, court costs and attorney’s fees incurred by the
Executive as a result of any good faith claim, action, or proceeding, including
any such action against the Company arising out of, or challenging the validity
or enforceability of, this Agreement or any provision hereof. This right to
receive legal fees is not subject to liquidation or exchange for another
benefit, and the amount of fees or expenses provided during one calendar year
will not affect the amount of fees or expenses eligible for reimbursement or
provided in any other calendar year.

 

11



--------------------------------------------------------------------------------

Article 8. Successors

The Company shall require any successor (whether direct or indirect, by
purchase, merger, reorganization, consolidation, acquisition of property or
stock, liquidation, or otherwise) of all or a significant portion of the assets
of the Company (including without limitation any acquirer in a Change in Control
event described in subsection (e)(iii) of Article 1 hereof) by agreement, in
form and substance satisfactory to the Executive, to expressly assume and agree
to perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place.
Regardless of whether such agreement is executed, this Agreement shall be
binding upon any successor in accordance with the operation of law and such
successor shall be deemed the “Company” for purposes of this Agreement.
Notwithstanding the foregoing, neither a change in control of a successor not
deemed to be the “Company” under Section 1(i) hereto, nor the spin-off or public
offering of all or any portion of the common stock of Enova International, Inc.
or its successors or affiliates, shall be considered a “Change in Control.”

Article 9. Miscellaneous

9.1 Employment Status. This Agreement is not, and nothing herein shall be deemed
to create, an employment contract between the Executive and the Company or any
of its subsidiaries. The Executive acknowledges that the rights of the Company
remain wholly intact to change or reduce at any time and from time to time his
compensation, title, responsibilities, location, and all other aspects of the
employment relationship, or to discharge him prior to a Change in Control
(subject to such discharge possibly being considered a Qualifying Termination
pursuant to Section 2.2).

9.2 Entire Agreement. This Agreement contains the entire understanding of the
Company and the Executive with respect to the subject matter hereof. In
addition, the payments provided for under this Agreement in the event of the
Executive’s termination of employment shall be in lieu of any severance benefits
payable under any severance plan, program, or policy of the Company to which he
might otherwise be entitled.

9.3 Notices. All notices, requests, demands, and other communications hereunder
shall be sufficient if in writing and shall be deemed to have been duly given if
delivered by hand or if sent by registered or certified mail to the Executive at
the last address he has filed in writing with the Company or, in the case of the
Company, at its principal offices in Fort Worth, Texas.

9.4 Execution in Counterparts. This Agreement may be executed by the parties
hereto in counterparts, each of which shall be deemed to be original, but all
such counterparts shall constitute one and the same instrument, and all
signatures need not appear on any one counterpart.

9.5 Conflicting Agreements. The Executive hereby represents and warrants to the
Company that his entering into this Agreement, and the obligations and duties
undertaken by him hereunder, will not conflict with, constitute a breach of, or
otherwise violate the terms of, any other employment or other agreement to which
he is a party, except to the extent any such conflict, breach, or violation
under any such agreement has been disclosed to the Board in writing in advance
of the signing of this Agreement. In addition, to the extent this Agreement
conflicts, or is inconsistent, with any other agreement entered into by and
between Executive and the Company or any of its affiliates, including any
agreement, provision, terms or covenants included in any ‘new hire’ paperwork,
the parties agree that the most stringent provision shall control.

 

12



--------------------------------------------------------------------------------

9.6 Severability. In the event any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Agreement, and the Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included. Further,
the captions of this Agreement are not part of the provisions hereof and shall
have no force and effect. Notwithstanding any other provisions of this Agreement
to the contrary, the Company shall have no obligation to make any payment to the
Executive hereunder to the extent, but only to the extent, that such payment is
prohibited by the terms of any final order of a federal or state court or
regulatory agency of competent jurisdiction; provided, however, that such an
order shall not affect, impair, or invalidate any provision of this Agreement
not expressly subject to such order.

9.7 Modification. No provision of this Agreement may be modified, waived, or
discharged unless such modification, waiver, or discharge is agreed to in
writing and signed by the Executive and by the Company, as applicable, or by the
respective parties’ legal representatives or successors. Notwithstanding the
foregoing, if any provision of this Agreement would cause compensation to be
includible in the Executive’s income pursuant to Code Section 409A, then such
provision shall be null and void, and the Company shall amend the Agreement in
such a way as to cause substantially similar economic results without causing
such inclusion; any such amendment shall be binding on the Executive.

9.8 Compensation Recovery. Notwithstanding anything in this Agreement to the
contrary, in the event that the Company is required to materially restate its
financial results due to the Company’s material noncompliance with any financial
reporting requirement under Federal securities laws, excluding a restatement of
such financial results due solely to a change in generally accepted accounting
principles in the United States or such other accounting principles that may be
adopted by the Securities and Exchange Commission and are or become applicable
to the Company, the Committee may, in its discretion or as necessary to comply
with applicable law, require the Executive to repay the Company an amount equal
to all or any portion of any incentive compensation (including stock and
stock-based awards) that has been paid, issued or granted to the Executive
pursuant to any incentive compensation program within the two years preceding
the date on which the Company is required to prepare an accounting restatement,
to the extent that such amount was based on the erroneous data and exceeded the
amount that would have been paid, issued or granted to the Executive under the
accounting restatement. Such cancellation or repayment obligation shall be
effective as of the date specified by the Committee. Any repayment obligation
shall be satisfied in cash or in such other form of consideration, such as
shares of stock of the Controlling Company, permitted by applicable law and
acceptable to the Committee, and the Committee may provide for an offset to any
future payments owed by the Controlling Company or its affiliates to the
Executive if necessary to satisfy the repayment obligation; provided however,
that if any such offset is prohibited under applicable law, the Committee shall
not permit any such offset and may require immediate repayment by the Executive.
Notwithstanding the foregoing, to the extent required to comply with applicable
law, any applicable stock exchange listing requirements, and/or any compensation
recovery or clawback policy adopted by the Controlling Company or any of its
affiliates after the Effective Date, the Company may unilaterally amend this
Section 9.8 and such amendment shall be binding on the Executive; provided,
however, regardless of whether the Company makes such a unilateral amendment,
the Executive shall be bound by any compensation recovery or clawback policy
adopted by the Company after the Effective Date.

9.9 Applicable Law. To the extent not preempted by the laws of the United
States, the laws of the State of Illinois shall be the controlling law in all
matters relating to this Agreement without giving effect to principles of
conflicts of laws.

 

13



--------------------------------------------------------------------------------

9.10 Code Section 409A Compliance. This Agreement is intended to comply with the
requirements of Code Section 409A and guidance issued thereunder (with the
severance pay and benefits to be exempt from, or in compliance with, Code
Section 409A) and shall be construed accordingly. Any payments or distributions
payable to Executive under this Agreement upon his Separation from Service of
amounts classified as “nonqualified deferred compensation” for purposes of Code
Section 409A, and not exempt from Code Section 409A, shall in no event be made
or commence until 6 months after the date of such Separation from Service. Each
payment under this Agreement (whether of cash, property or benefits) shall be
treated as a separate payment for purposes of Code Section 409A. With respect to
payments or benefits provided under this Agreement that are reimbursements or
in-kind payments that are not exempt from Code Section 409A, the amount of such
payment(s) or benefit(s) during any calendar year shall not affect payment(s) or
benefit(s) provided in any other calendar year, and the right to any payment(s)
or benefit(s) shall not be subject to liquidation or exchange for another
benefit. Any reimbursements under this Agreement shall be paid as soon as
practicable but no later than 90 days after Executive submits evidence of such
expenses to the Company (which payment date shall in no event be later than the
last day of the calendar year following the calendar year in which the expense
was incurred).

9.11 Construction. This Agreement is intended to provide for severance payments
and benefits and short-term deferrals exempt from Internal Revenue Code
Section 409A, and shall be construed accordingly. To the extent that this
Agreement provides for amounts not eligible for such exemptions, this Agreement
is intended to comply with Internal Revenue Code Section 409A, and shall be
construed accordingly.

THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 

CASH AMERICA INTERNATIONAL, INC. By:   /s/ James H. Graves   James H. Graves,  
Chairman of the Cash America International, Inc. Management Development &
Compensation Committee EXECUTIVE: /s/ David A. Fisher David A. Fisher

[Signature Page for Executive Change-in-Control Severance and Restrictive
Covenant Agreement]

 

15